BOGGS, Circuit Judge,
concurring in part and dissenting in part.
Because I believe the Seventh Amendment guarantees the right to jury trial in all LMRA § 301 actions for breach of a collective bargaining agreement in which the plaintiffs seek money damages, I dissent from the part of the opinion denying the petition for a writ of mandamus. In Terry, the Supreme Court held that the plaintiffs in an indirect action for breach of a CBA under LMRA § 301 (breach of the CBA plus breach of the union’s duty of fair representation) have a Seventh Amendment right to jury trial. Chauffeurs, Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. 558, 110 S.Ct. 1339, 108 L.Ed.2d 519 (1990). Certainly plaintiffs in a direct action for breach of a CBA under § 301 have an even stronger Seventh Amendment claim. The court’s reason for denying a jury trial — that the plaintiffs seek legal and equitable remedies — has been rejected by the Supreme Court since Dairy Queen, Inc. v. Wood, 369 U.S. 469, 82 S.Ct. 894, 8 L.Ed.2d 44 (1962). See generally Whitlock v. Hause, 694 F.2d 861, 864 (1st Cir.1982) (“The central concern in Dairy Queen was to prevent the merger of law and equity from eroding the seventh amendment guaranty.”).
If the plaintiffs in this case were seeking only damages, they would have a right to jury trial on the issue of breach of the CBA. If the plaintiffs were seeking damages and a declaration that the CBA means what they say it does, they would still have a right to jury trial on the issue of breach of the CBA. Beacon Theatres Inc. v. Westover, 359 U.S. 500, 504, 79 S.Ct. 948, 953, 3 L.Ed.2d 988 (1959) (jury trial right not lost when a request for declaratory judgment is added to an action for damages). The court’s opinion concedes as much, holding that the right to a jury trial under § 301 is “generally preserved.” However, it then takes away the plaintiffs’ Seventh Amendment right because they also request an injunction.
The Supreme Court has held repeatedly that a request for an equitable remedy does not waive the right to trial by jury on legal issues. Dairy Queen, supra, 369 U.S. at 473, 82 S.Ct. at 897 (if there is a legal issue, the court should grant a jury trial on that issue regardless of any other, equitable parts of the action).
[I]f a ‘legal claim is joined with an equitable claim, the right to jury trial on the legal claim, including all issues common to both claims, remains intact. The right cannot be abridged by characterizing the legal claim as “incidental” to the equitable relief sought.’ ”
Tull v. United States, 481 U.S. 412, 425, 107 S.Ct. 1831, 1839, 95 L.Ed.2d 365 (1987) (quoting Curtis v. Loether, 415 U.S. 189, 196 n.11, 94 S.Ct. 1005, 1009 n.11, 39 L.Ed.2d 260 (1974)). Consider the Supreme Court’s instructions in Curtis: “The Seventh Amendment does apply to actions enforcing statutory rights, and requires a jury trial upon demand, if the statute creates legal rights and remedies enforceable in an action for damages in the ordinary courts of law.” Curtis, supra, 415 U.S. at 194, 94 S.Ct. at 1008. Clearly, LMRA § 301 creates legal rights enforceable in an action for damages under ordinary common law principles. The plaintiffs here seek to enforce such a right and win damages. In my opinion, our constitutional inquiry ends there. Accord Gnossos Music v. Mitken, Inc., 653 F.2d 117 (4th Cir.1981) (holding that plaintiffs in a copyright action seeking an injunction and the statutory minimum damages of $250 have a right to jury trial on the issue of liability and damages because they seek damages for violation of a traditionally legal right).
*664Instead, the court holds that an otherwise legal issue ceases to be legal because the plaintiffs add a request for an injunction. (Behind this holding is an idea that the injunction is more important to these plaintiffs than legal relief, a misunderstanding discussed below.) But the court does not explain why this additional remedy is a relevant consideration. The inclusion of a request for an injunction has nothing to do with the issue of breach. The relevant facts do not change, nor does the legal remedy to which the plaintiffs are entitled if the trier of fact decides in their favor. See Wooddell v. International Bhd. of Elec. Workers, Local 71, 502 U.S. 93, 97, 112 S.Ct. 494, 498, 116 L.Ed.2d 419 (1991) (applying Terry rule that Section 301 actions are legal in nature to situations where the plaintiff seeks both money damages and an injunction). The only difference is that, after liability is determined, the judge can award permanent injunctive relief. This possibility is no more relevant to the legal issue of breach than is, for example, a post-verdict request for costs.1
The court discusses, Opinion at pp. 660-61, the power of a court of equity to award monetary relief incidental to its equitable powers. I do not see the relevance of that discussion. If an LMRA § 301 action for breach of a CBA was arguably analogous to a suit at equity, then a discussion of the amount of money damages that an equity court could award would be on point. Cf. Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 291-92, 80 S.Ct. 332, 334-35, 4 L.Ed.2d 323 (1960) (Congress expressly gave courts “equitable” powers under the Fair Labor Standards Act, and these powers include the authority to award restitutionary back pay) (cited in Terry, supra, 494 U.S. at 572, 110 S.Ct. at 1348). In that situation, a party would have no jury trial right unless the authorized damages action exceeded an equity court’s traditional jurisdiction. An LMRA § 301 action, on the other hand, is analogous to an action for breach of contract, as the court concedes.2 There is no source here for “equitable powers” to which an award of money can be incidental.
In fact, before the merger of law and equity, an equity court would have had no jurisdiction to hear the present action at all. Nothing in the record indicates that the legal relief the plaintiffs seek is inadequate to make them whole. Because of res judicata, any award of damages, even if for a single day, determines the meaning of the contested benefits provision forever. If more specificity is required, a declaration (which does not change the legal nature of an otherwise legal action) can be tailored to meet the plaintiffs’ needs. All that an injunction adds is the threat of contempt as a sanction for noncompliance, and I see no indication that the ability to bring contempt proceedings is particularly important to these plaintiffs. If legal remedies were adequate, an equity court would not have jurisdiction to decide the issue of breach.3 Schoenthal v. Irving Trust *665Co., 287 U.S. 92, 94, 53 S.Ct. 50, 51, 77 L.Ed. 185 (1932).
The Supreme Court used the adequacy of the remedy traditionally available at law to decide that monetary relief was legal rather than equitable in Granfmanciera. In that case, the defendant argued that monetary relief was equitable in nature because it was of the type that an equity court could have awarded incidental to an injunction. The Court responded that, although an equity court had powers to award money damages incidental to an equitable remedy, historical limits on an equity court’s jurisdiction would have barred it from hearing a similar claim for damages because that claim could also have been brought adequately at law. Granfinanciera, supra, 492 U.S. at 47-48, 109 S.Ct. at 2793-94. Therefore, the Court determined that the issue in dispute was legal in nature. It cited with approval an earlier case that held that “the long-settled rule that suits in equity will not be sustained where a complete remedy exists at law ..., ‘serves to guard the right of trial by jury preserved by the Seventh Amendment and to that end it should be liberally construed.’ ” Granfinanciera, supra, 492 U.S. at 48, 109 S.Ct. at 2793 (citing Schoenthal, supra, 287 U.S. at 94, 53 S.Ct. at 51). Obviously, Golden’s situation is precisely on point. Without a showing that law could not have awarded him the relief he seeks (in the form of damages and a declaration), an equity court would have had no power to which legal relief could be considered “incidental.”
Up until now, the legal nature of an issue depended on the generic type of issue. The court rejects this position, and makes the legal nature of an issue in the Sixth Circuit depend on the quirky circumstances that determine which of many possible remedies a plaintiff prefers. In this case, future compliance is worth much more to the plaintiffs than retrospective damages, because the preliminary injunction has been shielding them from harm. If the opposite were true — that is, if there had been no preliminary injunction, and benefits had been withheld during the pendency of this action — then damages would be considerable and the court would have to find a right to trial by jury. The idiosyncratic importance of the types of relief sought by the particular plaintiffs should have no place in Seventh Amendment analysis.
The court’s new rule will force plaintiffs bringing an action for breach of a collective bargaining agreement to choose between a request for a jury trial and a request for equitable relief. For many plaintiffs, the equitable relief will not be important enough to risk the venerable and crucial right to trial by jury. Others will wait to seek an injunction by an amendment to the pleadings after the jury is empaneled (if possible), or by bringing a new action utilizing the collateral estoppel effect of the jury’s liability determination (if not barred by res judicata themselves). The plaintiffs in this action are no exception: given the court’s holding in this ease, plaintiffs’ counsel may simply amend the complaint to remove the request for in-junctive relief. If, for some reason, an injunction becomes necessary down the road, the plaintiff could then attempt to raise the issue by amendment or in a new action.
Obviously, all this maneuvering should be unnecessary. If the right to a jury trial on a legal issue can survive the request for an injunction, plaintiffs will tell the court everything they want at the beginning of the litigation. Parties will not be forced, under threat of losing a constitutional right, to amend at the eleventh hour or file additional actions on the same set of facts. Nor will the law on amending complaints and the law of *666res judicata be asked to adapt to the new situation (e.g., is there an exception to res judicata, allowing a second proceeding on the same cause of action, because the plaintiff now seeks an injunction that it could have sought in the first action, but didn’t because it wanted a jury trial?). Clearly, a simpler, transparent pleading regime better fits modern federal procedure. See generally Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure: Civil 2d § 1043, 138 (“the abolition of the forms of action furnish a single uniform procedure by which a litigant may present his claim in an orderly manner to a court empowered to give him whatever relief is appropriate and just”).
The consequences of the court’s rule become even more problematic when applied to situations when a defendant seeks to exercise the right to a jury trial. Consider this hypothetical: the defendant wants a jury trial in a breach of contract action, and would clearly be entitled to one if the plaintiff sought damages and/or a declaration. Aware of this, the cunning plaintiff adds a request for an injunction (which he doesn’t really care about). Since the contract will last for a long time after the trial, an injunction would resolve the heart of the dispute. Under the court’s rule, the defendant suddenly has no jury trial right, because the legal remedies have become “incidental.” As long as the plaintiff pleads artfully, this rule destroys a defendant’s constitutional right to trial by jury in all contract actions where the contract continues into the future.
Where there is a legal issue, there is a right to jury trial. A legal issue does not stop being a legal issue merely because an additional remedy is sought. Whatever the word “incidental” means, legal remedies are not be merely “incidental” to an injunction when the legal relief (1) relates to an issue, such as breach of a contract, that is clearly legal as a matter of history and tradition; and either (a) can resolve the bulk of the dispute between the parties without aid from the supposedly important injunction; or (b) could never have been awarded by an equity court, because that court would have been without jurisdiction to hear the ease.
The Seventh Amendment right to jury trial should not be curtailed based on this court’s convoluted logic. The error is grave, and the issue important. I must therefore respectfully dissent.

.This is not a case where the court examines the remedy authorized by statute to determine the nature of a cause of action. Cf. Terry, supra (remedies authorized by the statute aid determination of the proper historical analog for fair representation suit against union and employer); Tull, supra, 1837-38 (statutory remedy dependent on “calculations traditionally performed by judges" is circumstantial evidence that Clean Water Act suit is analogous to a suit at equity); Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 42, 109 S.Ct. 2782, 2790, 106 L.Ed.2d 26 (1989) (since statute authorizes damages similar to traditional tort damages, the action is legal). LMRA § 301 itself does not explicitly provide an injunctive remedy for breach of a CBA. See, e.g., International Union, United Auto., Aerospace & Agric. Implement Workers of Am. v. Mack Trucks, Inc., 820 F.2d 91, 98 (3d Cir.1987) (federal common law principles allow a court to issue some lypes of injunctions in suits under § 301, if such an injunction is not prohibited by the Norris-LaGuardia Act).


. Since the entire purpose of the two-part test, including the inquiry into remedies, is to determine what actions are analogous to suits at common law, Tull, supra, 481 U.S. at 417, 107 S.Ct. at 1835, it makes no sense to use the test to deny a jury trial right when it is undisputed that there is a direct analogy to a traditionally legal action. Regardless of whether the first or second part of the Tull test is more important, no court has ever used an inquiry into remedies to make a patently legal issue equitable.


. Given that the pleaded legal remedies are adequate to resolve permanently the long-term questions in dispute, my colleagues state, Opinion at p. 662, that an equity court nevertheless would have had jurisdiction over the entire action because the plaintiffs have obtained a preliminary *665injunction. I cannot agree. A preliminary injunction is equitable, but it is also preliminary: it occurs before trial and before evidence, and has no binding effect on the eventual resolution of the case. Brown v. International Bhd. of Elec. Workers, 936 F.2d 251, 255 (6th Cir.1991). How can pre-trial motions determine the nature of an underlying claim? I must stress again that the Supreme Court’s Seventh Amendment jurisprudence means that a court can exercise jurisdiction that would traditionally have been both legal and equitable without abrogation of the Seventh Amendment right to jury trial on legal issues. The district court’s jurisdiction to issue a preliminary injunction is certainly equitable — but the nature of that jurisdiction is irrelevant to the question whether the plaintiff has a Seventh Amendment right to trial by jury on another issue.